COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  MARCUS LAKEITH HARRIS,                             §                No. 08-21-00070-CR

                         Appellant,                  §                  Appeal from the

  v.                                                 §                 183rd District Court

  THE STATE OF TEXAS,                                §              of Harris County, Texas

                          State.                     §                (TC# 159318601010)

                                                §
                                              ORDER

        On June 1, 2021, this Court issued a letter asking the Appellant to make satisfactory
arrangements with the Court Reporter and requesting an extension of time to file the reporter’s
record. Billy Jalufka, Court Reporter for the 183rd District Court of Harris County, advised the
Court for a second time on June 11, 2021 that he has not received arrangements for the reporter’s
record.

         Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
Appellant wishes to continue the appeal, whether Appellant has been deprived of a reporter’s
record, and whether Appellant is entitled to appointment of new counsel or has been deprived of
effective assistance of counsel. The trial court shall forward its findings to the District Clerk of
Harris County, Texas, on or before July 5, 2021. The District Clerk shall prepare and forward a
supplemental clerk’s record containing the trial court’s findings and forward the same to this Court
on or before July 9, 2021. Further, the trial court’s reporter shall prepare, certify, and file the record
of the trial court proceedings with this Court on or before July 9, 2021.

        IT IS SO ORDERED this 14th day of June, 2021.

                                                         PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.